Case: 2:11-cv-01016-EAS-MRM Doc #: 2965 Filed: 06/10/20 Page: 1 of 2 PAGEID #: 153528




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS

  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,
                                          :                   Case No. 2:11-cv-1016

                                                              District Judge Edmund A. Sargus, Jr.
                                                              Magistrate Judge Michael R. Merz

  This Order relates to all Plaintiffs.




                                              ORDER


          This § 1983 case is before the Court on Defendants’ Motions to Dismiss the Amended

  Individual Supplemental Complaints of seventy-nine plaintiffs in this case (ECF Nos. 2846

  through 2892, 2894 through 2926), which are to be fully briefed no later than July 24, 2020 (Order,

  ECF No. 2955). During the March 8, 2020, telephone status conference, the Court asked the

  parties if they thought that oral argument on the motions would be beneficial. However, due to

  the COVID-19 pandemic, there have been no status conferences since that date, and the parties

  have not formally responded to the Court’s query.

          Accordingly, and given the consumption of scarce resources required to adjudicate

  seventy-nine dispositive motions, the Court ORDERS the following:

          1.      Counsel for parties shall meet and confer as to oral argument as to the Motions to

  Dismiss AND as to the possibility of a stay of all other matters in the consolidated case pending

  adjudication of the Motions to Dismiss.




                                                  1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2965 Filed: 06/10/20 Page: 2 of 2 PAGEID #: 153529




         2.        Within fourteen (14) days of this Order, the parties shall file a joint motion for

  scheduling order indicating whether the parties:

              (a) Agree to a stay of all matters besides the Motions to Dismiss pending their

                   adjudication;

              (b) Request telephonic oral argument on the Motions to Dismiss, and if so, counsel’s

                   availability;

              (c) Agree to consolidate argument as to one or more issues or plaintiffs; and

              (d) Agree to consolidate adjudication as to one or more issues or plaintiffs.



  June 10, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                     2
